Citation Nr: 1241121	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2011 statement, the Veteran's representative stated that the Veteran wished to withdraw the appeal for service connection for a bilateral hearing loss disability.  

2.  In a December 2011 statement, the Veteran's representative stated that the Veteran wished to withdraw the appeal for service connection for tinnitus.  

3.  COPD was not manifest in service and is not attributable to service, to include claimed exposure to zinc chromate.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2012).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2012).

3.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in May 2008.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Available service and post service records have been obtained.  We also note that the Veteran has been afforded an adequate VA examination for his claim.  The examination was adequate as it reflected a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

ANALYSIS

Bilateral Hearing Loss and Tinnitus 

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In a December 2011 statement, the Veteran's representative expressed that the Veteran wished to withdraw the appeal for service connection for a bilateral hearing loss disability and tinnitus.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The claims are dismissed.  

COPD

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Board notes that the Veteran has not alleged that his disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran has appealed the denial of service connection for COPD.  He asserts that he was exposed to zinc chromate while in service and that such exposure resulted in his development of COPD.  The Veteran occupational specialty during service was airframe repairmen.  The RO has conceded the potential to exposure to zinc chromate.  


During his enlistment examination, the Veteran was noted to have coughed up blood during a cold.  Service treatment records reveal a history of continuous productive cough in October 1969.  Records show a notation of a bad cough in October 1969 and continued cough in November 1969.  Cough was noted in April 1970.  An impression was given of mild obstructive defect in June 1971.  The examiner noted that the Veteran smoked one pack per week.  When examined in January 1971, a cough of two years was noted.  The examiner stated that the Veteran may have a case of mild COPD.  His May 1971 separation examination revealed normal findings for the lungs and chest.  At that time, he reported chronic cough, pain and/or pressure in chest, and shortness of breath.  

In the May 2009 VA examination, the Veteran reported having a constant cough in service.  He attributed his cough to his exposure to zinc chromate.  He reported being a smoker but that he was trying to quit.  An impression was given of COPD with no acute findings.  The VA examiner related that the Veteran had repeated clinic visits and was treated for episodes of bronchitis while in service.  The examiner stated that the Veteran was advised to quit smoking with each visit, and that he continues to smokes and now had chronic bronchitis.  The examiner stated that the Veteran attempted to quit smoking several times and that he was aware of the correlation between smoking and COPD.  

The VA examiner related that she could not render an opinion on the etiology of the Veteran's COPD without resort to mere speculation.  The VA examiner stated that the Veteran smoked most of his adult life and that he had other passive pollution exposure.  According to the examiner, the Veteran had episodes of bronchitis while in service with pulmonary function test (PFTs) consistent with mild obstruction but that he continued to smoke making it difficult to make a case for service connection for his diagnosis.  The examiner discussed chronic bronchitis generally and related that almost all patients were smokers, except a small number who have chronic exposure to and airway inflammation due to other fumes or dusts.  Because of the high prevalence of smoking she said, chronic bronchitis remains one of the most frequent causes of chronic cough.  The VA examiner expressed that definite risk factors for COPD included smoking and increased airway responsiveness.  It was also noted that environmental exposure other than smoking, atopy and antioxidant deficiency may also be risk factors.  

In August 2010, the Veteran was seen for a pulmonary evaluation by Dr. C.  He reported sinus and lung disease for 40 years.  He also reported the onset of his symptoms dated back to his service and that some of his duties involved spray painting helicopters and aircrafts.  Dr. C stated that even while in service the Veteran was diagnosed with COPD and ever since he has had chronic sinus symptoms and dyspnea.  Chronic cough and dyspnea were diagnosed.  Dr. C stated that it was conceivable that the Veteran's exposure to zinc chromate was significant enough that it caused chronic respiratory symptoms.  Additionally, Dr. C stated that cigarette smoking could have played a role.  

In the June 2012 VA examination, COPD was diagnosed.  The Veteran expressed that he quit smoking about a year ago.  He reported that he had smoked less than one pack per day when he did smoke.  The VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The VA examiner stated that the Veteran stated that he had exposure to zinc chromate while painting.  According to the examiner, the Veteran displays some of the expected findings of the long term exposure to zinc chromate and that he admitted to a prior nasal fracture which is a common cause of nasal septal perforation.  Per the examiner, the Veteran's smoking likely aggravated this condition.  The examiner opined that it was more likely than not that he is suffering long term consequences of his smoking, and medication non-compliance than long term effects of zinc chromate.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

Based on the evidence presented, the Board finds against the claim for service connection for COPD.  In this regard, the Veteran has related that his COPD is the result of zinc chromate exposure during service.  The Board does not dispute potential exposure to zinc chromate during service.  The Board also finds that the Veteran is competent to report coughing, breathing problems and shortness of breath.  However, we find that the more probative evidences establishes that the Veteran's COPD is unrelated to service but rather is more likely due to non service related factors to include his decades long smoking history. 




To the extent that the Veteran attributes his COPD to service, his assertions fail.  
The Board is mindful that the Veteran was seen for complaints of coughing throughout service and that he may have had mild COPD in January 1971.  However, any service manifestations were not shown to be chronic.  Furthermore, the separation examination revealed normal findings for the chest and lungs, despite the Veteran's report of chest pain, cough and shortness of breath at that time.  It is also noted that the Veteran had an extensive smoking history during service and post service.  

In fact, respiratory problems are not shown in the record post service until 2008.  To that end, the Board emphasizes the multi-year gap between discharge from active duty service (1971) and the initial reported symptoms in approximately 2008 (a 37-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, the Board is not presented with silence alone but rather normal findings at separation.  To the extent that there is an assertion of continuity, such assertion is not credible.

In August 2010, Dr. C stated that it was conceivable that the Veteran's exposure to zinc chromate was significant enough that it caused chronic respiratory symptoms.  However, Dr. C also related that cigarette smoking could have played a role.  Dr. C's use of the word "conceivable" and his notation that cigarette smoking may also caused/contributed to the Veteran's COPD renders his opinion speculative at best.  As such, the opinion has diminished probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

Here, the Board has afforded greater probative value to the opinions of the May 2009 and June 2012 VA examiners.  The May 2009 VA examiner stated that the Veteran had episodes of bronchitis while in service with PFTs consistent with mild obstruction but that he continued to smoke making it difficult to make a case for service connection for his diagnosis.  Furthermore, the June 2012 VA examiner opined that it was more likely than not that the Veteran was suffering from long term consequences of his smoking, and medication non-compliance than long term effects of zinc chromate.  

Although Dr. C found that it was conceivable that the Veteran's exposure to zinc chromate was significant enough that it caused chronic respiratory symptoms, the VA opinions are more probative regarding this matter.  In particular, the June 2012 opinion is definitive, well reasoned, thorough, and takes into account the Veteran's in-service zinc chromate exposure as well as his in service and post service medical history.  The opinion of the VA examiner is also consistent with the historical record. 

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the normal findings at separation, the gap in time between service and his initial report of post service respiratory problems, his service and post service medical history, and the opinions of the VA examiners.  Although he has related that his exposure to zinc chromate in service caused his COPD, the more probative evidence demonstrates otherwise.  The preponderance of the evidence is against the claim for service connection for COPD.  Accordingly, the claim is denied.


ORDER

The claim for entitlement to service connection for a bilateral hearing loss disability is dismissed. 

The claim for entitlement to service connection for tinnitus is dismissed.  

Service connection for COPD is denied.  


REMAND

In a May 2010 rating decision, the Veteran was denied TDIU.  He submitted a notice of disagreement (NOD) to the decision in May 2010. 

The Veteran filed a timely notice of disagreement to the May 2010 rating decision. However, the Board notes that he has not been issued a Statement of the Case (SOC).  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

A SOC should be issued for the claim for entitlement to TDIU.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


